Case 1:18-cv-01159-PKC Document 122-3 Filed 08/19/19 Page 1 of 4




                   Exhibit C




                               3
         Case 1:18-cv-01159-PKC Document 122-3 Filed 08/19/19 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Ravidath Lawrence RAGBIR, et. al,                    Civil Action No. 18-cv-01159-PKC

                      Plaintiff,                     Hon. P. Kevin Castel

                       v.
                                                          NOTICE OF DEPOSITION OF
Thomas HOMAN, in his official capacity as                    IMMIGRATION AND
Acting Director of Immigration and Customs                 CUSTOMS ENFORCEMENT
Enforcement, et. al,                                      PURSUANT TO RULE 30(b)(6)
                      Defendant.


         PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure Plaintiffs represented by Arnold & Porter Kaye Scholer LLP and Washington Square

Legal Services, Inc. (collectively, the “Plaintiffs”) hereby notice the deposition upon oral

examination of Immigration and Customs Enforcement (“ICE”), through the officers, directors,

agents, or other persons with the most knowledge concerning the topics listed in Schedule A

annexed to Plaintiffs’ Notice of Deposition of ICE, which is incorporated by reference as if set

forth fully herein. The deposition will commence at 9:00 a.m. on a date prior to _____, 2019 at

the offices of Arnold & Porter Kaye Scholer LLP, at 250 W. 55th Street, New York, New York,

10019, or at such date, time, and place as is otherwise agreed to by the parties or ordered by the

Court.

    PLEASE TAKE FURTHER NOTICE that the deposition will be taken before a notary

public or other officer duly authorized to administer oaths, will be recorded by stenographic and

videographic means, and will continue from day to day until completed. You are invited to

attend and participate in the manner provided for in the Federal Rules of Civil Procedure. ICE is

requested to provide counsel for Plaintiffs with written notice, on or before _______, 2019, of


US 165353776v1
         Case 1:18-cv-01159-PKC Document 122-3 Filed 08/19/19 Page 3 of 4




the name(s) and position(s) of the designee(s) who will testify on behalf of ICE and to identify

the matters on which each designee will testify.

Dated: New York, New York
      _____________, 2019

                                             ARNOLD & PORTER KAYE SCHOLER LLP




                                             By:
                                                       R. Stanton Jones
                                                       601 Massachusetts Ave. NW
                                                       Washington, DC 20001
                                                       (202) 942-5000
                                                       (202) 942-5999 (fax)
                                                       stanton.jones@arnoldporter.com

                                                       ALINA DAS, Esq.
                                                       JESSICA ROFÉ, Esq.
                                                       Brittany Castle, Legal Intern
                                                       Jeremy Cutting, Legal Intern
                                                       Washington Square Legal Services Inc.
                                                       245 Sullivan Street, 5th Floor
                                                       New York, New York 10012
                                                       Telephone: +1 212 998 6430

                                                       Attorneys for Plaintiffs




                                                   2
US 165353776v1
         Case 1:18-cv-01159-PKC Document 122-3 Filed 08/19/19 Page 4 of 4




                                          SCHEDULE A

                                 TOPICS FOR EXAMINATION

        1.       ICE’s enforcement actions against Ravidath Ragbir, including:

                 a. Denial of Mr. Ragbir’s application for renewal of an administrative stay of

                    removal;

                 b. Revocation of Mr. Ragbir’s administrative stay of removal;

                 c. Revocation of Mr. Ragbir’s order of supervision;

                 d. Arrest and detention of Mr. Ragbir in January 2018;

                 e. Placement of Mr. Ragbir in Krome Detention Center in Florida;

                 f. Efforts to obtain a travel document for Mr. Ragbir;

        2.       ICE’s decision to enforce Ravidath Ragbir’s order of removal.

        3.       ICE surveillance of the New Sanctuary Coalition and its members including, but

not limited to, Mr. Ragbir and Mr. Montrevil.

        4.       ICE surveillance of Mr. Ragbir’s home, located at 193 State Street, Brooklyn,

New York 11201.

        5.       ICE surveillance of the New Sanctuary Coalition or Judson Church, located at 55

Washington Square South, New York, NY 10012.

        6.       Ravidath Ragbir’s current order of supervision;

        7.       Any decision or decision making process established relating to Ravidath

Ragbir’s immigration status or removal from the United States since January 2018.




                                                 3
US 165353776v1
